Citation Nr: 0315185	
Decision Date: 07/09/03    Archive Date: 07/17/03

DOCKET NO.  95-25 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether the veteran is entitled to the presumptive 
provisions of Public Laws 97-37 and 100-322 based on prisoner 
of war status for 30 days or more.

2.  Entitlement to service connection for ischemic heart 
disease.

3.  Entitlement to service connection for pulmonary 
emphysema.

4.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
pulmonary tuberculosis (PTB).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had certified military status as follows:  
Beleaguered 12/08/41 to 4/9/42; no casualty status 4/10/42 to 
4/13/45; and Regular PA service 4/14/45 to 2/28/46.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September and October 1994 rating 
determinations of the Manila, the Republic of the 
Philippines, Department of Veterans Affairs (VA) Regional 
Office (RO).  


FINDINGS OF FACT

1.  The veteran was not a POW for 30 days or more during his 
recognized active service.

2.  Any current heart disease is not of service origin.

3.  Any current pulmonary emphysema is not of service origin.  

4.  The RO denied service connection for PTB in a November 
1952 rating determination.  The veteran was notified of this 
decision later that month and did not appeal.  

5.  Evidence submitted since the November 1952 rating 
determination does not bear directly or substantially upon 
the issue at hand and is duplicative or cumulative in nature.


CONCLUSIONS OF LAW

1.  The veteran is not entitled to recognition as a POW for 
30 days or more for purposes of qualifying for the 
presumptive provisions of Public Law 97-37 and Public Law 
100-322.  38 U.S.C.A. §§ 101(2), (24), 107, 1112(b) (West 
2002); 38 C.F.R. §§ 3.1(y), 3.41 (2002).

2.  Heart disease was not incurred in or aggravated by 
service nor it may be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2002).

3.  Pulmonary emphysema was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2002).

4.  The November 1952 rating determination denying service 
connection for PTB is final.  New and material evidence 
sufficient to reopen the claim has not been received.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The law and regulations eliminate the 
concept of a well-grounded claim, redefine the obligations of 
VA with respect to the duty to assist, and supersede the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The new law also includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  See 38 C.F.R. §§ 3.156, 3.159).  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Hereinafter 
known collectively as VCAA.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, VA's duties 
have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  The 
Board concludes the discussions in the September 1994 rating 
determination, the February and March 1995 statements of the 
case (SOCs), and the November 1995, April 1999, October 1999, 
and August 2002 supplemental statements of the case (SSOCs) 
informed the appellant of the information and evidence needed 
to substantiate this claim.  Furthermore, in a July 2001 
letter, the RO informed the veteran of the VCAA.  It 
specifically notified the veteran of VA's duty to notify him 
about his claim, VA's duty to assist him in obtaining 
evidence about his claim, what the evidence had to show to 
establish entitlement, what records VA would get if provided 
sufficient information to obtain them, what the veteran could 
do to help with his claim, when and where information needed 
to be sent, and where to contact VA if he had any questions.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
requested all relevant records identified by the appellant, 
and the appellant was informed in various letters what 
records the RO was requesting and he was asked to assist in 
obtaining the evidence.  The SOCs and SSOCs also informed him 
of the evidence that had been obtained and considered.  The 
veteran was also afforded several VA examinations during the 
course of the appeal.  Furthermore, the veteran appeared at a 
hearing before a local hearing officer in October 1999.  VA 
has met all VCAA duties.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.


POW Status

At the outset, the Board notes that the veteran has indicated 
that his claim for VA benefits should be adjudicated as 
though he was a former POW as defined by 38 U.S.C.A. 
§ 1112(b); 38 C.F.R. § 3.309.  This statutory provision 
requires evidence not only that he was interned as a POW, but 
also that the period of internment be for not less than 
thirty days.  See also 38 U.S.C.A. § 101(32); 38 C.F.R. 
§ 3.1(y) (2002).  The Public Laws to which the veteran links 
his claim essentially enumerate a number of diseases for 
which service connection may be granted with application of 
presumptions based upon one's status as a former POW.  Former 
POW Benefits Act of 1981, Pub. L. No. 97-37 (1981); Pub. L. 
No. 100-322 (1988).

With regard to Philippine service, service department 
certifications document various forms of service.  38 C.F.R. 
§§ 3.8, 3.9 (2002).  The Court has held that a service 
department determination as to an individual's service shall 
be binding on the VA unless a reasonable basis exists for 
questioning it.  Manibog v. Brown, 8 Vet. App. 465 (1996); 
Young v. Brown, 4 Vet. App. 106 (1993); Duro v. Derwinski, 2 
Vet. App. 530 (1992).  Regulations also provide that the VA 
shall accept the findings of the appropriate service 
department that a person was a prisoner of war during a 
period of war unless a reasonable basis exists for 
questioning it.  38 C.F.R. § 3.1(y).

The United States Army Reserve Components Personnel and 
Administration Center  (Center) certified that the veteran 
had the following USAFFE service: Beleaguered 12/08/41 to 
4/9/42; no casualty status 4/10/42 to 4/13/45; and Regular PA 
service 4/14/45 to 2/28/46.  The Center also certified that 
the veteran had no POW status, no missing status and no 
recognized Guerilla service.  

On a November 13, 1945, PA AGO Form 23, extract, the 
following actions were reported:  April 10, 1942, to April 
18, 1942, POW Hermosa, Bataan; April 19, 1942, to June 4, 
1942, escaped, Pampanga.  In the amplified section of the 
extract, the veteran was noted to have escaped on April 19, 
1942. 

In an August 1994 administrative determination, the RO 
recognized that the veteran was in POW status from April 10, 
1942, to April 19, 1942.

At his October 1999 hearing, the veteran testified that that 
he was captured on April 10, 1942, and escaped on April 19, 
1942.  He indicated that he was injured during the escape and 
subsequently captured.  He was held in a jail for two days 
and released to the custody of a local man.  While under the 
custody of the local man, he was required to show up to the 
local jail every day just to check in  He stated that he was 
hospitalized from May to June 42 as a result of injuries 
sustained when escaping.  The veteran indicated that he was 
released from the hospital in mid June and was supposed to 
report back to the jail but did not do so.

Even giving the benefit of any doubt to the veteran, the 
available service records, including the PA AGO 23 extract, 
do not demonstrate that the veteran was a POW for more than 
10 days.  As the record does not demonstrate that he was a 
POW for a period in excess of 30 days, the veteran has not 
met the eligibility requirements for entitlement to benefits 
as a former POW under Public Laws 97-37 and 100-322.  The 
Board is placing greater weight on the service personnel 
records forms in making this determination.


Service Connection

As the record does not demonstrate that the veteran was a POW 
for a period in excess of 30 days, he has not met the 
eligibility requirements for entitlement to benefits as a 
former POW under Public Laws 97-37 and 100-322.  Hence, the 
Board will address the issues of entitlement to service 
connection for ischemic heart disease and pulmonary 
emphysema, on direct and, where appropriate, presumptive 
bases.

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 2002).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2002).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2002).

In addition to the above, the pertinent laws and regulations 
provide that cardiovascular disease and PTB will be presumed 
to have been incurred in service if manifested to a 
compensable degree within the presumptive time period.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2002).


Ischemic Heart Disease

A review of the record demonstrates that at the time of a May 
1945 physical examination, the veteran's blood pressure was 
noted to be 110/70.  There was no demonstrable enlargement of 
the heart and the heart sounds, while rapid, were of good 
quality.  There were no thrills, rubs, or murmurs.   At the 
time of the veteran's February 1946 service discharge 
examination, normal findings were reported for the 
cardiovascular system.  The veteran's blood pressure was 
noted to be 104/72 at that time.  

Treatment records received subsequent to service demonstrate 
that the veteran was diagnosed as having ischemic heart 
disease in April 1992.  A private chest x-ray study of July 
1992 showed arteriosclerotic cardiovascular changes.

In September 2001, the veteran was afforded a VA examination.  
In the past medical history portion of the report, the 
veteran was noted to have had hypertension since 1983.  Chest 
x-rays revealed atherosclerosis.  Diagnoses of hypertension 
and arteriosclerotic heart disease (ASHD) were rendered.  

Service connection is not warranted for ischemic heart 
disease.  The service medical records are devoid of any 
complaints or findings of heart disease or heart disorder.  
At the time of the veteran's February 1946 service discharge 
examination, normal findings were reported for the 
cardiovascular system.

There are also no findings of heart disease in the years 
immediately following service.  The veteran was noted to have 
been found to have hypertension in 1983 and to have been 
diagnosed with ischemic heart disease in 1992, but these 
findings occurred many years after service.  

Although the Board notes that the veteran was diagnosed as 
having ASHD at the time of his September 2001 VA examination, 
this diagnosis also occurred many years after service.  
Moreover, the examiner did not provide a causal link between 
the veteran's period of service and the currently diagnosed 
ASHD.  

The Board notes that the veteran is competent to report his 
current heart symptoms because this requires only personal 
knowledge, not medical expertise, as it comes to him through 
his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
However, as a lay person, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues.  See Espiritu v. Derwinski, 2 Vet. App. 482 (1992); 
Moray v. Brown, 5 Vet. App. 211 (1993).

Although 38 U.S.C.A. § 1154 does not establish service 
connection for a particular disability of a combat veteran, 
it aids the combat veteran by relaxing the adjudicative 
evidentiary requirements for determining what happened in 
service.  See Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 
1996) (noting that § 1154(b) "does not create a statutory 
presumption that a combat veteran's alleged disease or injury 
is service-connected", but "considerably lighten[s] the 
burden of a veteran who seeks benefits for an allegedly 
service-connected disease or injury and who alleges that the 
disease or injury was incurred in, or aggravated by, combat 
service.")

Essentially, while 38 U.S.C.A. § 1154 provides a factual 
basis upon which a determination can be made that a 
particular disease or injury was incurred or aggravated in 
service, it does not provide a basis to link etiologically 
any current heart disease to his period of service.  See 
Libertine v. Brown, 9 Vet. App. 521, 524 (1996).  There has 
been no competent evidence submitted linking the veteran's 
current heart disease to his period of service.  

The Board is sympathetic to the veteran's beliefs; however, 
the evidence shows that any current heart disease is not 
related to the veteran's period of service or the one year 
period immediately following service.  Therefore, the 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.


Pulmonary Emphysema

A review of the veteran's service medical records 
demonstrates that at the time of a May 1945 examination 
during hospitalization, he was noted to have slightly 
diminished breath sounds in the right middle lobe with 
increased whispered sounds over the area.  There were no 
audible rales or rubs.  A wet reading of a chest x-ray was 
negative.  It was determined that the veteran had a serum 
reaction from dysentery or tetanus injection manifested by 
difficulty in breathing, pain in the chest and elevated 
temperature.  At the time of the veteran's February 1946 
service discharge examination, normal findings were reported 
for the lungs.  Chest x-ray was interpreted as showing "PTB 
minimal fibroid left infraclavicular region."

In a March 1952 affidavit, A. O., M.D., indicated that the 
veteran had been under his medical care from July to October 
1946.  He noted that the veteran was suffering from severe 
coughing, chest and back pains, loss of weight, and 
intermittent fever, all of which led him to believe that he 
was in the incipient stage of having PTB.  

In a March 1952 affidavit, F. R., M.D., indicated that he 
treated the veteran for pains in his chest and back in 1946-
47 and that he was suspicious of PTB at that time.  

In a March 1952 report, N. S., M.D., the veteran's private 
physician, indicated that chest x-rays revealed an apparently 
clear right hemithorax and minimal infiltrations at the apex 
of the 1st interspace of the left hemithorax.  

A February 1953 chest x-ray revealed prominent and crowded 
basal markings in the right hemithorax and fibroexudative 
lesions at the apex and 1st interspace and mottlings in the 
lower inner third of the left hemithorax.  Considerable 
clearing of the left hemithorax was noted on August 1953 
chest x-ray.

In a November 1954 report, F. R., M.D., indicated that the 
veteran complained of chest and back pain and a cough at 
times but he had not performed laboratory studies or chest x-
ray.

In an April 1992 medical certificate, E. I., M.D., stated 
that the veteran had been a patient of his since 1990 and 
that he had been found to have pulmonary emphysema at the 
time of an April 6, 1992 visit.  A July 1992 chest x-ray 
revealed the presence of mild pulmonary emphysema.  

At the time of his September 2001 VA examination, the 
veteran's lungs were clear to auscultation.  There were no 
rales, rhonchi, or wheezing present.  A diagnosis of a 
history of emphysema was rendered.  The examiner stated that 
the PFT/spirometry findings were not consistent with 
emphysema and were more consistent with restrictive residuals 
secondary to tuberculosis.  

Service connection is not warranted for pulmonary emphysema.  
The service medical records are devoid of any complaints or 
findings of pulmonary emphysema.  At the time of the 
veteran's February 1946 service discharge examination, normal 
findings were reported for the lungs, and chest x-rays were 
reportedly consistent with PTB, not emphysema.

There are also no findings of pulmonary emphysema in the 
years immediately following service.  The veteran was 
diagnosed with pulmonary emphysema in April 1992; however, 
this was many years after service.  

While the Board notes that the veteran has been diagnosed 
with emphysema subsequent to April 1992, including a history 
of emphysema being noted at the time of his September 2001 VA 
examination, there has been no causal link between the 
veteran's period of service and the currently diagnosed 
emphysema.  

The Board notes that the veteran is competent to report his 
current breathing problems because this requires only 
personal knowledge, not medical expertise, as it comes to him 
through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  However, as a lay person, he is not competent to 
offer opinions on medical diagnosis or causation, and the 
Board may not accept unsupported lay speculation with regard 
to medical issues.  See Espiritu v. Derwinski, 2 Vet. App. 
482 (1992); Moray v. Brown, 5 Vet. App. 211 (1993).

Although 38 U.S.C.A. § 1154 does not establish service 
connection for a particular disability of a combat veteran, 
it aids the combat veteran by relaxing the adjudicative 
evidentiary requirements for determining what happened in 
service.  See Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 
1996) (noting that § 1154(b) "does not create a statutory 
presumption that a combat veteran's alleged disease or injury 
is service-connected", but "considerably lighten[s] the 
burden of a veteran who seeks benefits for an allegedly 
service-connected disease or injury and who alleges that the 
disease or injury was incurred in, or aggravated by, combat 
service.")

Essentially, while 38 U.S.C.A. § 1154 provides a factual 
basis upon which a determination can be made that a 
particular disease or injury was incurred or aggravated in 
service, it does not provide a basis to link etiologically 
any current pulmonary emphysema to his period of service.  
See Libertine v. Brown, 9 Vet. App. 521, 524 (1996).  There 
has been no competent evidence submitted linking the 
veteran's current pulmonary emphysema to his period of 
service.  

The Board is sympathetic to the veteran's beliefs; however, 
the evidence shows that any current pulmonary emphysema is 
not related to the veteran's period of service.  Therefore, 
the preponderance of the evidence is against the claim and 
there is no doubt to be resolved.


PTB

As to the issue of whether new and material evidence has been 
submitted to reopen the claim of service connection for PTB, 
the Board notes that new regulations have recently been 
placed into effect with respect to determinations as to 
whether new and material evidence has been submitted to 
reopen a claim for service connection.  These regulations 
apply to claims filed subsequent to August 29, 2001.  As this 
claim was received prior to this time, it is governed by the 
laws and regulations addressed below.

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

If new and material evidence is presented or secured with 
respect to a claim that has been denied, the claim will be 
reopened, and the claim decided upon the merits.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).

"New and material evidence" means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).  

A review of the record demonstrates that the RO denied 
service connection for pulmonary tuberculosis in a November 
1952 rating determination.  Evidence before the RO included 
the results of a February 1946 service discharge examination, 
which noted PTB minimal fibroid on chest x-ray.  The actual 
x-rays were not available for review.  

Also of record was a February 1952 affidavit from A. O., 
M.D., which indicated that the veteran had been under his 
medical care from July to October 1946.  He noted that the 
veteran was suffering from severe coughing, chest and back 
pains, loss of weight, and intermittent fever, all of which 
led him to believe that he was in the incipient stage of 
having PTB.

Also of record was a March 1952 report from Dr. S., who 
indicated that chest x-rays revealed an apparently clear 
right hemithorax and minimal infiltrations at the apex of the 
1st interspace of the left hemithorax.  A report from Dr. R. 
was also noted.

In denying service connection for PTB, the RO noted that 
there was no evidence from official sources of treatment for 
active pulmonary tuberculosis or pneumonia during service.  
The RO observed that the physical examination report prior to 
discharge dated February 26, 1946, showed a notation of 
pulmonary tuberculosis lesion in the left lung.  The RO also 
noted the affidavits of Dr. O. and Dr. R. and the March 27, 
1952 x-ray report showing a PTB lesion of the left lung.  

The RO found that active pulmonary tuberculosis was not shown 
during service nor was identified activity demonstrated 
within the regulatory period thereafter.  

The veteran was notified of this decision later that month 
and did not return the form subsequently provided by the RO 
for submitting his appeal.  

Evidence received subsequent to the November 1952 rating 
determination includes a February 1953 chest x-ray report 
which revealed prominent and crowded basal markings in the 
right hemithorax and a fibroexudative lesions at the apex and 
1st interspace and mottlings in the lower inner third of the 
left hemithorax; an August 1953 chest x-ray report which 
revealed prominent and crowded basal markings in the right 
hemithorax and considerable clearing at the apex and 1st 
interspace in the left hemithorax; a November 1954 report, 
from F. R., M.D., indicating that the veteran complained of 
chest and back pain and a cough at times; and a December 1992 
letter from Dr. DG. indicating that he treated the veteran 
for PTB from February 1956 to January 1958.  In a June 1993 
affidavit Dr. DG stated that the veteran had been his patient 
from 1950 to 1958 and that the diagnosis was based on chest 
x-ray and sputum studies but he had no records.

Also added to the record is the testimony of the veteran at 
his October 1999 hearing that they found that he was 
initially suffering from PTB in 1952.  

Chest x-rays performed at the time of a September 2001 VA 
examination revealed hyperinflation with increased 
interstitial markings bilaterally and parenchymal scarring in 
the left upper lobe and both lower lobes.  A diagnosis of 
status post PTB with residual restrictive lung condition with 
mild respiratory restrictions was rendered.  

New and material evidence has not been submitted to reopen 
the claim of service connection for PTB.  The February 1953 
chest x-ray report which revealed prominent and crowded basal 
markings on the right hemithorax and a fibroexudative lesion 
at the apex and 1st interspace and mottlings in the lower 
inner third of the left hemithorax; the August 1953 chest x-
ray report which revealed prominent and crowded basal 
markings in the right hemithorax and considerable clearing at 
apex and 1st interspace in the left hemithorax; and the 
September 2001 chest x-ray which revealed hyperinflation with 
increased interstitial markings bilaterally and parenchymal 
scarring in the left upper lobe and both lower lobes, are 
cumulative of information known at the time of the previous 
denial in that the veteran was noted to have had PTB on chest 
x-rays performed in 1952.  

The December 1992 letter from Dr. DG., indicating that he 
treated the veteran for PTB from February 1956 to January 
1958, is outside the three-year presumptive period required 
for the granting of service connection for PTB.  38 C.F.R. 
§ 3.307(a)(3).  This physician's subsequent affidavit is 
vague as to dates of treatment specific to PTB but did not 
indicate treatment for PTB withing the three-year presumptive 
period for PTB.  This additional evidence also fails to 
provide a link between the veteran's PTB and service.

Finally, the testimony of the veteran is essentially 
cumulative in that his belief that his PTB was related to his 
period of service was known at the time of the previous 
denial.  Moreover, the veteran testified that PTB was first 
found in 1952, outside the three year presumptive period for 
the granting of service connection for PTB.  

In sum, there has been no evidence submitted since the prior 
rating determination that is new and material to warrant the 
reopening of the claim of entitlement to service connection 
for PTB.


ORDER

Application of the presumptive provisions of Public Laws 97-
37 and 100-322 based on prisoner of war status for 30 days or 
more is denied.

Service connection for ischemic heart disease is denied.

Service connection for pulmonary emphysema is denied.

The petition to reopen a claim for service connection for PTB 
is denied.



		
	HOLLY E. MOEHLMANN	
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

